Citation Nr: 1625423	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to November 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona, (RO). 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.
 
 2. The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Through statements and testimony before the Board, the Veteran contends that he developed bilateral hearing loss and tinnitus as a result of performing duties as a wheeled vehicle mechanic in the Republic of Vietnam, where he was exposed to noise from equipment and combat, to include gunfire and mortar fire.  He further asserts that he sustained excessive noise exposure while performing mechanic duties for an artillery unit at Fort Bragg, North Carolina, to include from training personnel to set up and fire self-propelled artillery tanks and at the firing range.  The Veteran indicated that he had hearing impairment and constant, bilateral tinnitus since his discharge from service.

The Veteran's DD Form 214 revealed that his military occupational specialty was wheeled vehicle mechanic.  Service personnel records confirm he served in Republic of Vietnam from March 1966 to March 1967 during the Vietnam Counter Offensive where he was assigned to Co. A, 121st Signal Battalion.  Following service in Republic of Vietnam, he was stationed at Fort Bragg, North Carolina, with Hq B, 4th Bn, 73rd Artillery Unit.  The Veteran's description of his duties and noise exposure is consistent with the circumstances of his service.  

Service treatment records associated with the claims file are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA or tinnitus, to include the August 1967 separation medical examination.  However, based upon a longitudinal review of the record, the Board concludes that service connection is warranted for bilateral hearing loss and tinnitus.  

As an initial matter, post-service VA audiology examination results dated in January 2008 and January 2014 clearly reflect a bilateral hearing disability for VA benefit purposes, as well as findings of bilateral, constant, severe tinnitus of a 30-year duration.  38 C.F.R. § 3.385. 

The January 2008 and January 2014 VA examiners opined bilateral hearing loss was not related to the Veteran's military service as his hearing was within normal limits at enlistment and separation from active service.  The examiners also opined bilateral, constant, severe tinnitus was not related to service because there was no documentation of tinnitus in the Veteran's service treatment records.  However, a December 2009 audiogram from the Flagstaff Medical Center, Department of Audiology, found that the Veteran's type of hearing loss of moderate to profound sensorineural hearing loss, bilaterally, was consistent with individuals that have been exposed to excessive noise such as military duty.  

The Board finds that the probative value of the 2008 and 2014 VA opinions diminish in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  

The 2008 and 2014 VA examiners failed to take into account that the Veteran's statements as to factual matters of which he had first-hand knowledge, such as exposure to loud noise in service and hearing loss, as well as tinnitus that began during active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Veteran's reported duties comport with the nature of his military occupation specialty and his duty stations.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from artillery and equipment, such as tanks during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.

There was also no evidence of record demonstrating acoustic trauma or any substantial occupational or recreational noise exposure without hearing protection following the Veteran's active duty discharge.  Based on the above, the Board finds the Veteran's assertions of experiencing decreased hearing acuity and tinnitus since active duty service as credible evidence. 

In view of the totality of the evidence, including the Veteran's documented in-service military occupation specialty, his in-service noise exposure, the current findings of tinnitus and bilateral hearing loss, the diminished probative value of the VA examination reports, the language from The MERCK Manual regarding tinnitus, the favorable findings in the December 2009 audiogram, and the competent and credible lay assertions of record, the Board finds that Veteran's bilateral hearing loss and tinnitus loss cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and tinnitus loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


